         Case 1:19-cr-02039-SMJ   ECF No. 94    filed 05/06/21   PageID.312 Page 1 of 2

                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

1
                                                                  May 06, 2021
2                                                                     SEAN F. MCAVOY, CLERK




3

4                          UNITED STATES DISTRICT COURT

5                       EASTERN DISTRICT OF WASHINGTON

6    UNITED STATES OF AMERICA,                       No. 1:19-CR-02039-SMJ-1

7                        Plaintiff,                  ORDER FOLLOWING INITIAL
                                                     APPEARANCE ON PRETRIAL
8    vs.                                             RELEASE PETITIONS AND
                                                     SETTING REVOCATION
9    MORRIS BRUCE JACKSON,                           HEARING

10                       Defendant.

11          On Thursday, May 06, 2021, Defendant made an initial appearance for

12   pretrial release violations reported in Petitions dated April 14, 2021, (ECF No. 79,

13   violation 1), April 23, 2021, (ECF No. 81, violation 2), and May 5, 2021, (ECF

14   No. 88, violations 4-5).1 With his consent, Defendant appeared by video from

15   Kittitas County Jail and was represented by Ken Therrien and Elijah Marchbanks.

16   Assistant United States Attorney Thomas Hanlon represented the United States.

17          Defendant was advised of, and acknowledged Defendant’s rights.

18          Defendant denied violating the conditions of Defendant’s release.

19

20   1
      Violation No. 3 was dismissed on motion of the court due to it being duplicative
     of Violation No. 2.
     ORDER FOLLOWING INITIAL APPEARANCE ON PRETRIAL RELEASE
     PETITION AND SETTING REVOCATION HEARING - 1
          Case 1:19-cr-02039-SMJ   ECF No. 94   filed 05/06/21   PageID.313 Page 2 of 2




1            A pretrial release revocation hearing was set before Judge Dimke in

2    Yakima, Washington, by video on Wednesday, May 12, 2021 at 2:00 PM. All

3    witnesses shall appear by video.

4            Pending the hearing, Defendant shall be detained in the custody of the

5    United States Marshal and produced for the hearing.

6            IT IS ORDERED:

7            1.    Violation No. 3 shall be DISMISSED as duplicative of Violation No.

8    2.

9            DATED May 6, 2021

10                                 s/Mary K. Dimke
                                   MARY K. DIMKE
11                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20


     ORDER FOLLOWING INITIAL APPEARANCE ON PRETRIAL RELEASE
     PETITION AND SETTING REVOCATION HEARING - 2
